Citation Nr: 0011695	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for an extension of the delimiting date for 
educational benefits awarded pursuant to Chapter 1606, Title 
10, United States Code, beyond January 6, 1996.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel











INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was remanded by the Board for further 
development in July 1999.  That development has been 
completed.  The case was returned to the Board in November 
1999.


FINDINGS OF FACT

1.  Information from the Department of Defense reveals that 
the appellant's Chapter 1606 eligibility commenced on January 
6, 1986.

2.  The appellant filed no claim for an extension of the 
delimiting period for Chapter 1606 educational assistance 
within one year of January 6, 1996.


CONCLUSION OF LAW

The criteria for eligibility for extension of the delimiting 
date for educational assistance benefits under Chapter 1606, 
Title 10, United States Code, have not been met.  10 U.S.C.A. 
§§ 16132, 16133 (West 1998 and Supp. 2000); 38 C.F.R. 
§§ 21.1032, 21.7540, 21.7550 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Facts

Department of Defense (DOD) data indicate that the appellant 
initially, by virtue of serving in the Selected Reserve, 
established basic eligibility for Chapter 1606 benefits as of 
September 7, 1985.  

A DOD document also shows that the appellant reenlisted in 
the United States Army Reserve for a period of six years 
effective January 6, 1986.  

A printout of computerized DOD data dated in June 1989 states 
that the appellant's eligibility was terminated because 
eligibility had previously been established in error.  In a 
letter dated in June 1989, the RO in Waco, Texas informed the 
appellant that DOD had reported that he was not eligible for 
educational assistance under the Montgomery GI Bill for 
Selected Reserves because of an erroneous report of 
eligibility.  The appellant was informed that all 
overpayments accruing after January 16, 1989, due to 
ineligibility would have to be repaid by him.  

In a letter dated in June 1990, the RO in Waco, Texas 
requested from DOD clarification with regard to the current 
eligibility status of the appellant for Chapter 106 benefits.  
In September 1993, the RO in Waco, Texas received a DOD 
document showing a new date of basic eligibility for the 
benefits in question of November 20, 1991.  However, in a 
computerized printout dated in November 1994, it was reported 
that the appellant was eligible for Chapter 106 benefits and 
that his eligibility date was January 6, 1986.  

The appellant most recently applied for enrollment 
certification for educational assistance in April 1997.  In a 
letter dated in April 1997, the RO informed the appellant 
that DOD deemed him ineligible for educational assistance 
under Chapter 1606 (formerly Chapter 106, Title 10, United 
States Code, prior to December 1, 1994) because the 
appellant's delimiting date of January 6, 1996, had been 
reached.  The appellant disagreed with that decision.  He 
contends that he should be entitled to extension of his 
delimiting date because he was erroneously determined to be 
ineligible and that this error took a long period to resolve.  
Further, the appellant contends that he was unaware of the 
10-year limitation and that this fact should be considered in 
extending his delimiting date.



Analysis

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  To 
be eligible for Chapter 1606 benefits, a reservist (1) shall 
(i) enlist, reenlist, or extend an enlistment as a Reserve 
for service in the Selected Reserve so that the total period 
of obligated service is at least six years from the date of 
such enlistment, reenlistment, or extension; or (ii) be 
appointed as, or be serving as, a reserve officer and agree 
to serve in the Selected Reserve for a period of not less 
than six years in addition to any other period of obligated 
service in the Selected Reserve to which the person may be 
subject; (2) must complete his or her initial period of 
active duty for training; (3) must be participating 
satisfactorily in the Selected Reserve; and (4) must not have 
elected to have his or her service in the Selected Reserve 
credited toward establishing eligibility to benefits provided 
under 38 U.S.C. chapter 30. 38 C.F.R. § 21.7540(a) (1999).  
Regulations provide that the Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to Chapter 1606, Title 10, United States Code.  38 C.F.R. 
§ 21.7540(a).   

Except under specific circumstances, a reservist's period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a).  If a reservist is enrolled 
in an educational institution regularly operated on the 
quarter or semester system, and the reservist's period of 
eligibility would expire during a quarter or semester, the 
period of eligibility shall be extended to the end of the 
quarter or semester.  38 C.F.R. § 21.7550(b)(1).  If the 
reservist served on active duty during the Persian Gulf War 
and other specific criteria are satisfied, then that period 
of service shall not be considered in determining the time 
limit on eligibility.  38 C.F.R. § 21.7550(a)(3).  Further, a 
period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct.  38 C.F.R. § 21.7551(a); 
See 64 Fed. Reg. 23769, 23773 (codified at 38 C.F.R. 
§ 21.7530 (1999)).

As noted above, regulations establish that a reservist's 
period of eligibility expires effective the earlier of the 
last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance, or the 
date the reservist is separated from the Selected Reserve.  
38 C.F.R. § 21.7550(a).  In this case, the appellant's 
separation date from the Selected Reserves is not clear, 
however, the appellant was determined by DOD to have been 
eligible for these benefits effective from January 6, 1986.  
Therefore, the 10-year period expired on January 6, 1996, not 
factoring for any small adjustments in time to account for VA 
regulatory counting rules.  See 38 C.F.R. § 21.1032(f) 
(1999).  Thus, regardless of the date of his separation from 
the Selected Reserves, as the earlier of the two dates is 
operative for delimiting date purposes, the appellant's 
eligibility period has clearly expired.

The appellant was not entitled to an extension of the 
delimiting period for his eligibility unless he filed for an 
extension within the applicable time period and was prevented 
from utilizing his benefits within the prescribed time period 
due to a physical or mental disability.  38 C.F.R. § 21.7551.  
The appellant did not file for such an extension or make a 
showing of qualifying mental or physical disability.  
Further, there is no evidence that the appellant served on 
active duty during the Persian Gulf War as to justify a 
period of extension for Persian Gulf War duty. 

In its July 1999 remand, the Board requested the RO to 
consider 38 C.F.R. §§ 21.7532(e) and 21.7551 in addressing 
the claim for an extension of the delimiting date.  The Board 
notes that 38 C.F.R. § 21.7532 was rescinded effective June 
3, 1999.  64 Fed. Reg. 23769, 23773 (1999).  Following the 
recision, rules regarding time limits for filing an extension 
for a period of eligibility are delineated in 38 C.F.R. 
§ 21.1032.  See 64 Fed. Reg. 23769, 23773 (codified at 
38 C.F.R. § 21.7530 (1999)).  The regulatory amendments, 
however, were not substantive in nature as the appellant 
would have been required to file for an extension of 
eligibility one year from the date on which his original 
period of eligibility ended under both the current and 
rescinded regulations.  Compare 38 C.F.R. § 21.7532(e) (1998) 
and 38 C.F.R. § 21.1032 (1999). 

As noted by the RO, it is DOD that determines the proper 
eligibility period for these benefits, and petitions for 
adjustment of eligibility dates should be made directly to 
DOD.  

In sum, there is no legal basis to grant the appellant's 
claim for extension of the delimiting date for eligibility 
for educational assistance under Chapter 1606, Title 10, 
United States Code.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).   


ORDER

Eligibility for an extension of the delimiting date for 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

